Exhibit 10.8.2

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into on this 12th day of October, 2006 (the “Effective Date”) by and between
SWEETWELL INDUSTRIAL ASSOCIATES, L.P., a Delaware limited partnership
(“Landlord”), and SYPRIS ELECTRONICS, LLC, a Delaware limited liability company
(“Tenant”).

WHEREAS, Tenant is the current lessee, and Landlord is the current lessor, under
that certain Lease Agreement dated April 27, 1979 by and between John Hancock
Mutual Life Insurance Company, as lessor, and Honeywell, Inc., as lessee, which
Lease Agreement demises certain premises (the “Demised Premises”) located in the
City of Tampa, Hillsborough County, Florida and legally described on Page 1 of
the Lease Agreement; the original Lease Agreement, as amended by First Amendment
to Lease Agreement made as of the 25th day of October 1991 (the “First
Amendment”), and by Agreement Relating to Fourth Renewal of Lease last dated
November 1, 2000 (the “Second Amendment”), and as supplemented by that Letter
Agreement between Landlord and Tenant dated August 30, 2006 (the “Letter
Agreement”), is referred to in this Amendment as the “Lease”; and

WHEREAS, the current term of the Lease expires on April 26, 2007, subject to one
remaining five-year renewal option provided for in the First Amendment in favor
of Tenant to renew the Lease for a fifth renewal term to expire on April 26,
2012, but Landlord and Tenant have agreed that such fifth renewal term shall be
for a period of ten (10) years to commence on January 1, 2007 (the “Fifth
Renewal Term”) and, in connection with the extension of the Lease for the Fifth
Renewal Term, to otherwise amend the Lease as provided for in this Amendment.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, along with other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Recitals and Definitions. The above Recitals are true and correct and are a
part of this Amendment. Words used in this Amendment without definition, but
which are defined in the Lease, have the same meaning in this Amendment as in
the Lease.

2. Extension of Lease for Fifth Renewal Term. The Lease is hereby extended for a
10-year Fifth Renewal Term. The Fourth Renewal Term shall expire on December 31,
2006 and the Fifth Renewal Term shall commence on January 1, 2007 and expire on
December 31, 2016.

3. Basic Rental During Fifth Renewal Term. The Basic Rent for the Fifth Renewal
Term shall be as follows:

(a) Initial Basic Rent. For the first year of the Fifth Renewal Term, Tenant
shall pay, as Basic Rent for the Demised Premises, the sum of One Million Three

 



--------------------------------------------------------------------------------

Hundred Twenty-Five Thousand Seven Hundred Seventy-Six and No/100 Dollars
($1,325,776) per year (or $4.30 per square foot of rental space), payable,
pursuant to the procedures set forth in Paragraph 1.2 of the Lease, in equal
monthly installments of One Hundred Ten Thousand Four Hundred Eighty-One and
33/100 Dollars ($110,481.33).

(b) Annual Adjustments to Basic Rent. Commencing January 1, 2008 and continuing
on each January 1st during the remainder of the Fifth Renewal Term and during
the Sixth Renewal Term, Seventh Renewal Term and Eighth Renewal Term, if
exercised by Tenant as provided for in Section 4 below (each, an “Adjustment
Date”), the monthly Basic Rent shall increase by a percentage equal to the
lesser of (i) two and one-half percent (2.5%), or (ii) the same percentage as
the increase, if any, in the Consumer Price Index “U.S. City Average, All Items,
All Urban Consumers, 1982-1984 =100” published by the United States Department
of Labor, Bureau of Labor Statistics (the “CPI”), during the 12-month period
commencing with the month of October in the calendar year two years prior to the
Adjustment Date and ending with the month of October in the calendar year
immediately preceding the Adjustment Date (the “CPI Reference Period”) (by
example, the CPI Reference Period for the Adjustment Date of January 1, 2008
will commence with the CPI for October, 2006 and end with the CPI for October,
2007). Such percentage increase in the CPI shall be determined annually based
upon the increase in the CPI for the CPI Reference Period, by comparing the CPI
for October of the prior year with the CPI for October of the then current year.
If, during the term of this Lease, the CPI shall (i) become unavailable to the
public because publication is discontinued, or (ii) be substantially revised,
Landlord and Tenant shall use, in lieu of the CPI, the successor index that is
then being most commonly used in the real estate industry as a substitute for
the CPI to determine increase in rental in leases, or, if no such successor
index exists, Landlord and Tenant shall designate a successor substantially
equivalent index and make such adjustments, if any, to the successor index as
they deem appropriate in order to obtain substantially the same result as would
have been obtained if the CPI had not been discontinued or revised.

(c) Notice of Basic Rent Adjustment. On or before December 10th of each lease
year, Landlord shall submit to Tenant a statement setting forth the adjustment
to Basic Rent as a result of the foregoing process. Commencing as of January of
the ensuing lease year and on the first day of each month thereafter, Tenant
shall pay to Landlord the increased Basic Rent in the manner provided in
Paragraph 1.2 of the Lease. The failure of Landlord to submit the statement
required pursuant to this Paragraph shall not prejudice Landlord’s right to
thereafter render such a statement, but Tenant shall not be required to pay such
adjustment until such statement is rendered.

4. Additional Renewal Terms. At the end of the Fifth Renewal Term, Tenant shall
have three (3) separate options to renew the Lease for three (3) consecutive
renewal terms of five (5) years each (hereinafter the “Sixth Renewal Term”, the

 

Page 2 of 8



--------------------------------------------------------------------------------

“Seventh Renewal Term” and the “Eighth Renewal Term”, respectively) under the
same terms and conditions of this Lease. Such options shall be exercised by
Tenant giving written notice to Landlord at least twelve (12) months prior to
the end of the preceding renewal term of its intention to so renew; provided
that Tenant shall not be in default (beyond the applicable notice and cure
period) of any terms of this Lease when it gives notice of its intent to renew
and Tenant shall not be in default (beyond the applicable notice and cure
period) at the beginning of any renewal term. During each renewal term, the
monthly Basic Rent shall increase annually on each January 1st as provided for
in Paragraph 3(b) above.

5. Additional Tenant Improvement Allowance. Within ninety (90) days after the
execution of this Third Amendment, Landlord shall pay to Tenant a tenant
improvement allowance (the “Tenant Improvement Allowance”) in the sum of One
Million Two Thousand Forty and No/100 Dollars ($1,002,040.00) ($3.25 per square
foot of rental space), which allowance, at Tenant’s option, shall be (i) used,
within thirty (30) months after Tenant’s receipt of the Tenant Improvement
Allowance, to pay for the cost of the Landlord approved improvements listed on
Exhibit “B” (the “Contemplated Improvements”), and/or (ii) credited against
Basic Rent for up to a total of three (3) months during the remainder of the
Fourth Renewal Term or during the first year of the Fifth Renewal Term. The
Contemplated Improvements shall be (i) subject to Landlord’s reasonable approval
and other conditions stated in Paragraph 2.1 of the Lease, (ii) performed by
Tenant or by contractors or subcontractors obtained by Tenant, according to
plans and specifications approved by Landlord, which approval shall not be
unreasonably withheld, delayed or conditioned, and (iii) except for funding from
the Tenant Improvement Allowance, entirely paid for by Tenant (including,
without limitation, costs to design the work and prepare drawings, costs of
construction, labor and materials, as well as related taxes and insurance
costs). Until the earlier of (i) thirty (30) months after Tenant’s receipt of
the Tenant Improvement Allowance or (ii) such time as Tenant has provided
Landlord evidence, reasonably satisfactory to Landlord, that Tenant has fully
spent the Tenant Improvement Allowance in accordance with this Section 5, Tenant
shall provide the Landlord with regular accountings of Tenant’s expenditures of
the Tenant Improvement Allowance. If Tenant has not accounted for spending the
entire Tenant Improvement Allowance in accordance with this Section 5 within
thirty (30) months after Tenant’s receipt of the funds, Tenant shall refund to
Landlord any such unused balance of the Tenant Improvement Allowance no later
than thirty (30) days after expiration of the 30-month expenditure period.
Tenant shall have no obligation to remove any of the Contemplated Improvements
(or any improvements previously made to the Demised Premises) upon the
expiration or termination of the Lease.

6. Reduction in Demised Premises. Landlord and Tenant have agreed that Landlord
may obtain a release of certain land from the original Demised Premises (a “Land
Release”), in accordance with the following:

(a) Released Land and Retained Land. The exact land to be released (“Released
Land”) has not yet been determined, but the Landlord and Tenant currently
contemplate that, subject to the terms of this Section, the Released Land will

 

Page 3 of 8



--------------------------------------------------------------------------------

contain approximately 17 acres, more or less, as shown on Exhibit “A” to this
Amendment (subject to mutually acceptable adjustments to be shown on the
Approved Survey, which is described below in Section 7(b)). Following any Land
Release, the remaining land included in the Demised Premises (the “Retained
Land”), will contain, at a minimum, in addition to the existing approximately
308,320 square foot building (the “Building”), (i) no less than eight hundred
(800) parking spaces in paved parking lots that are in close proximity to the
Building (i.e. no further from the Building than the existing parking) and
(ii) sufficient land to meet landscaping, floor area ratio, impervious area
requirements, drainage requirements and all other requirements of applicable
laws, codes, ordinances and regulations (collectively, the “Code Requirements”).

(b) Survey. Landlord will initiate a Land Release by providing to Tenant an
ALTA/ACSM Survey of the proposed Released Land and Retained Land, together with
evidence, reasonably satisfactory to Tenant, that the Retained Land meets all
Code Requirements. Landlord and Tenant shall use good faith diligent effort to
agree upon a Survey and legal description of the Released Land and the Retained
Land within 15 business days following Tenant’s receipt of the Survey, or as
soon thereafter as is practical using good faith diligent efforts. The Survey
(including legal descriptions) agreed upon by Landlord and Tenant is referred to
below as the “Approved Survey.”

(c) Plat. Following agreement upon the Approved Survey, and if required by
governmental authorities, Landlord shall proceed to have the Released Land and
Retained Land platted consistent with the Approved Survey and in accordance with
applicable subdivision regulations and all other Code Requirements. Tenant shall
provide to Landlord reasonable cooperation in connection with the platting
process, but shall not be required to incur any costs in connection therewith.
The final plat of the Released Land and Retained Land (the “Final Plat”) shall
be subject to Tenant’s approval, not to be unreasonably withheld, delayed or
conditioned.

(d) Drainage and Other Easements. Landlord may propose off-site common drainage
and other reciprocal easements to serve both the Released Land and the Retained
Land, (each, an “Easement”). Any Easement shall be subject to Tenant’s approval,
not to be unreasonably withheld, delayed or conditioned. It shall be Landlord’s
responsibility to insure that prior to the recordation of the Final Plat the
Retained Land has sufficient drainage facilities either on the Retained Land or
through Easements to fully serve the Retained Land and comply with all Code
Requirements.

(e) Landlord’s Work. Landlord shall be responsible, at its cost, for the
performance of any alterations and other work required to the Released Land or
the Retained Land to allow the division of Released Land and Retained Land into
separate ownership and comply with all applicable Code Requirements (the
“Landlord’s Work”).

 

Page 4 of 8



--------------------------------------------------------------------------------

(f) Compliance with Restrictive Covenants. Landlord shall provide an estoppel
certificate from the Park Management, as defined in paragraph 16 of Exhibit “A”
to the Trustee’s Deed recorded at O.R. 2090, page 872, public records of
Hillsborough County, Florida that the Retained Land is in compliance with all
restrictive covenants contained in said Trustee’s Deed.

(g) Lease Amendment and Amended Memorandum of Lease. Following the preparation
of the Final Plat, if required, and any Easement(s) and the completion of the
Landlord’s Work, the Landlord and Tenant shall enter into an Amendment to the
Lease (the “Reduction Amendment”) confirming the release (contingent upon the
recordation of the approved Final Plat, if required, and any Easement(s)) of the
Released Land from the original Demised Premises and shall concurrently record,
at Landlord’s expense, the Final Plat (if any) and the Easements and, at
Tenant’s expense, a memorandum of the Lease which shall evidence of record the
extended term of the Lease and the remaining renewal terms and the new Demised
Premises, and shall terminate any existing memorandum of the Lease of record.
The date the Reduction Amendment is fully executed shall be known as the “Land
Release Date”. Upon the Land Release Date, the Released Land shall no longer be
subject to the Lease, such date shall be considered the expiration date of the
Lease in respect of the Released Land and thereafter neither party shall have
any further obligations to the other in respect of the Released Land, other than
those obligations that arose or accrued prior to the Land Release Date and those
obligations that survive the expiration of the Lease in respect of the Released
Land, including, without limitation, any and all indemnification obligations
under the Lease.

7. Taxes. Landlord and Tenant agree to amend the responsibility for the payment
of Taxes on the Demised Premises as follows:

(a) Separate Assessment. Following the completion of a Land Release, Landlord
shall promptly obtain separate assessments and a separate tax bill for each of
the Released Land and Retained Land (the “Separate Assessment”) and, thereafter,
the term Taxes, as used in Section 9.1 of the Lease shall only apply to the
Taxes on the Retained Land and the improvements thereon, which will be the new
Demised Premises under the Reduction Amendment.

(b) Taxes Prior to Separate Assessment. Beginning with the tax year in which a
Land Release occurs and continuing until the tax year for which the Separate
Assessment is obtained, Landlord shall be responsible for a portion of the Taxes
allocated to the Released Land, as follows: (A) the total Taxes for the tax year
on the “Total Land” (defined as the Retained Land together with the Released
Land), exclusive of any Taxes on any improvements, multiplied by; (B) a fraction
the numerator of which will be the acreage of the Released Land and the
denominator of which is 38.1 (being the acreage of the Total Land), and then
multiplied by; (C) a fraction, the numerator of which will be the number of days
remaining in the tax

 

Page 5 of 8



--------------------------------------------------------------------------------

year from the date of execution of the Reduction Amendment and the denominator
of which is 365. Landlord shall reimburse Tenant for Landlord’s share of Taxes
within thirty (30) days following Landlord’s receipt of an invoice from Tenant
accompanied by a copy of the bill for the Taxes from the taxing authority. Prior
to execution of the Reduction Amendment, Landlord and Tenant will estimate the
amount of Taxes due from Landlord for the then-current tax year and Landlord
will pay such estimated amount to an escrow agent mutually acceptable to
Landlord and Tenant, to be held, pursuant to a mutually acceptable escrow
agreement to be executed by Landlord, Tenant and the escrow agent, as security
for Landlord’s tax obligation. Landlord’s Lender shall be deemed an acceptable
escrow agent.

(c) Increase in Taxes due to Sale. In the event that Taxes for the Demised
Premises increase by more than three percent (3%) during any one of the first
three (3) tax years immediately following a sale of the Demised Premises (the
dollar amount of such increase in excess of such 3% being referred to as a “Post
Sale Increase”), Landlord shall be responsible for the payment of the amount of
the Post Sale Increase for the year in which the Post Sale Increase occurs and
each subsequent tax year during the remainder of the then-current Lease term and
any subsequent renewal term(s); provided that Tenant may elect by written notice
to Landlord, given after Tenant’s receipt of the tax bill for any of the three
applicable tax years and prior to the end of the subject tax year, to elect to
ignore the increase for such year as a Post Sale Increase, in which event the
increase for the next year (unless Tenant again elects to ignore the increase,
until the next year) in excess of 3%, if any, shall be the Post Sale Increase (a
“Deferment of Increase Determination”). In the event that Tenant elects a
Deferment of Increase Determination, Tenant shall not thereafter be able to
elect to use the increase in Taxes from the year as to which Tenant elected the
Deferment of Increase Determination to determine the Post Sale Increase. So, for
example, if Taxes increase 4% in the year following a sale, but Tenant elects a
Deferment of Increase Determination, and in the following year Taxes increase 2%
(and again Tenant elects a Deferment of Increase Determination) and in the
following year Taxes increase 3%, Tenant shall not be entitled to determine the
Post Sale Increase based upon the 4% and there shall be no Post Sale Increase.
The Post Sale Increase shall be adjusted (increased or decreased) for each tax
year based upon a pro rata share of any subsequent increases or decreases in the
Taxes on the Demised Premises during the remainder of the then-current Lease
term and any subsequent renewal term(s). So, for example, if the Taxes on the
Demised Premises increase by 2%, the Post Sale Increase, which is payable by
Landlord, shall also increase by 2%. Landlord shall reimburse Tenant for the
Post Sale Increase within thirty (30) days following Landlord’s receipt of an
invoice from Tenant accompanied by a copy of the bill for the Taxes from the
taxing authority. If Landlord fails to reimburse Tenant when required, and such
failure continues for an additional ten (10) days following written notice of
such failure to Landlord, Landlord also shall pay to Tenant interest at the
annual rate of “Prime” plus two (2%) percent on the unpaid amount from the date
when due until the date

 

Page 6 of 8



--------------------------------------------------------------------------------

paid and Tenant may offset monthly up to 25% (or such higher percentage as is
required to fully recover the amount owed over the then remaining term) of the
amount of subsequent Basic Rent payments until Tenant has been paid such amounts
(including any interest) in full. For purposes of this Lease, “Prime” rate”
shall mean the rate of interest of Citibank, N.A. publicly announces from time
to time as its prime or base rate. If Citibank shall cease to exist, Landlord
may designate a reputable substantial New York bank to be used to determine the
Prime rate.

8. Removal of Purchase Option. The language in Paragraph 17.1 on Page 22 of the
Lease Agreement is hereby modified by deleting the phrase “its option to
purchase the Demised Premises”. Article 18 on Pages 22 and 23 of the Lease
Agreement, as amended by Paragraph 4 of the First Amendment, is deleted in its
entirety. The language in Paragraph 19.1 on Page 23 of the Lease Agreement is
hereby modified by deleting the phrases “or pursuant to Article 18 concerning
the price to be paid by Tenant to purchase the Demised Premises,” and “or said
price.” The language in Paragraph 19.2 and 19.3 on Pages 23 and 24 of the Lease
Agreement is hereby modified by deleting the word “/sale” or “/price”, where
applicable.

9. Brokerage. Landlord and Tenant represent and warrant to each other that no
broker has been involved in connection with the transactions described in this
Third Amendment, except for Cushman & Wakefield of Florida, Inc. (“Broker”),
whose commission shall be paid by Landlord pursuant to a separate agreement with
Broker and without any right for contribution from and/or reimbursement by
Tenant.

10. Existing Claims. Landlord and Tenant acknowledge that, to the best of each
party’s knowledge, as of the date this Third Amendment is executed, neither
party has any claim against the other party based upon or in connection with a
failure of the other to comply with the terms of the Lease.

11. Guaranty. The obligations of Tenant under this Lease shall be guaranteed by
Sypris Solutions, Inc., a Delaware corporation, pursuant to an agreement in the
form of the Lease Guaranty attached hereto as Exhibit ”C”, which shall be
executed and delivered to Landlord concurrently with Tenant’s execution and
delivery of this Third Amendment.

12. Lender Approval. This Amendment is contingent upon Landlord’s receipt of
written approval from the holder of the mortgage encumbering the Demised
Premises (as evidenced by the Approval of Lender attached hereto) (the “Lender
Approval”). Landlord will use due diligence and commercially reasonable efforts
to obtain the Lender Approval. In the event that the Lender Approval is not
obtained by December 31, 2006, either party shall have the right to terminate
this Amendment until such Lender Approval is obtained. In the event that this
Amendment is terminated under this Section, the Lease shall continue in full
force and effect, as if this Amendment had never been executed and Tenant may,
at its option, proceed, in accordance with the Letter Agreement, to exercise its
remaining five-year renewal option, provided for in the First

 

Page 7 of 8



--------------------------------------------------------------------------------

Amendment and referenced in the Recitals to this Amendment, to extend the
expiration date of the Lease term to April 26, 2012.

13. Amendment Limited. Except as provided for in this Amendment and except as
may be required for consistency with this Amendment, the Lease remains
unmodified and in full force and effect.

14. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of the parties hereto.

15. Counterpart Execution. This Amendment may be executed in multiple identical
counterparts, all of which together shall constitute one document and this
Amendment. The parties authorize the signature pages to be detached from the
counterparts of this Amendment and all attached to one counterpart to form a
single integrated document.

16. Electronic Delivery. The parties agree that signed copies of this Amendment
delivered electronically may be relied upon, and that it shall not be necessary
to obtain a copy containing an original signature for the enforceability of this
Amendment.

IN WITNESS WHEREOF, authorized representatives of Landlord and Tenant have
executed this Amendment as shown below, effective as of the Effective Date.

 

SWEETWELL INDUSTRIAL ASSOCIATES, L.P.     SYPRIS ELECTRONICS, LLC By:   /s/ E.
Robert Roskind     By:   /s/ David L. Monaco Name:  

E. Robert Roskind

    Name:  

David L. Monaco

Title:

 

General Partner

    Title:  

VP of Finance

 

Page 8 of 8